Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 05/20/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Amended claims 1-5 have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Samban-Thamurthi et al. (WO 2010087693 A1).
 A method for inhibiting polymerization of β-amyloid in an individual with Alzheimer’s disease, the method comprising administering to said individual a composition (as an oral composition) comprising a water-soluble extract comprising 
	Samban-Thamurthi teaches a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product, e.g. please note it is well known in the art that Elaeis guineenis is a species of palm commonly just called oil palm) [Also Please note that by the cited reference of Samban-Thamurthi teaching the purification process step of a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) as disclosed in Applicant’s originally filed specification on page 8 under Materials and Methods, Samban-Thamurthi’s purification extraction process would also intrinsically obtain the same claimed water-soluble extract comprising the same various naturally-occurring compounds as claimed in claimed invention’s claim 1 such as p-hydroxybenzoic acid etc. therein] and a pharmaceutically acceptable carrier (the pharmaceutically acceptable carrier could be water) to be effectively administered to an individual/subject to treat Alzheimer’s disease (see entire document including e.g.-title and abstract).
	It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) and pharmaceutically acceptable carrier to be effectively administered to an individual/subject to treat in vivo functional effect (i.e. the benefit that is selected from claims 1-4) would be intrinsic upon such administration of the overall same claimed composition to an individual/subject to treat Alzheimer’s disease.  The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/concentrations of each active ingredient (the active ingredient such as the water-soluble extract) within the composition and the substitution of one form for another), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Please note that the patentability of a product does not depend upon the method of production (i.e., the method of obtaining the extract/product in a particular manner as claimed in claim 1).  If the product in a product by process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113). 

            
Response to Arguments
	Applicant’s arguments regarding the USC 103 rejection above - as presented within the response filed on May 20, 2021 have been carefully considered but are not deemed persuasive. 
           Applicant argues that while the prior art may show a considerably similar composition being used for a similar use, the amended claims are now distinguishably different from the cited prior art documents.  As to the utility of p-hydroxybenzoic acid, protocatechuic acid, and three isomers of caffeoyshikimic acid, the Applicant argues that these features were not disclosed in the cited prior art documents.  Without disclosures of these features or the components comprised within the used extract, there is clear pointer or disclosure that may motivate a person of ordinary skill in the art to use such synergistic and advantages combination in impeding monomers, dimers, trimers, or polymers of B-amyloids in a subject treated. 
	Examiner, however, disagrees because Examiner maintains that by the cited reference of Samban-Thamurthi teaching, in its entire document including e.g.-title and abstract, the purification process step of a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product,e.g. please note it is well known in the art that Elaeis guineenis is a species of palm commonly just called oil palm) as disclosed in Applicant’s originally filed specification on page 8 under Materials and Methods, Samban-Thamurthi’s purification extraction process would also intrinsically obtain the same claimed water-soluble extract comprising the same various naturally-occurring compounds as claimed in claimed invention’s claim 1 such as p-hydroxybenzoic acid etc. therein] and a pharmaceutically acceptable carrier (the pharmaceutical acceptable carrier could just be water) to be effectively administered to an individual/subject to treat Alzheimer’s disease. 
	Moreover, Applicant argues that as to the characterization of the concentrations used, the Applicant raises that although it may seem that concentration selection is considered a routine experimentation of a person of ordinary skill in the art, the selection of concentrations which would effectively elicit the effect of inhibiting aggregation of harmful B-amyloids may not be within the purview of a person of ordinary skill in the art.  
	However, Examiner, however, disagrees because since the cited reference of Samban-Thamurthi, in its entire document including e.g.-title and abstract, teaches a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product, e.g. please note it is well known in the art that Elaeis guineenis is a species of palm commonly just called oil palm) [Also Please note that by the cited reference of Samban-Thamurthi teaching the purification process step of a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) as disclosed in Applicant’s originally filed specification on page 8 under Materials and Methods, Samban-Thamurthi’s purification extraction process would also intrinsically obtain the same claimed water-soluble extract comprising the same various naturally-occurring compounds as claimed in claimed invention’s claim 1 such as p-hydroxybenzoic acid etc. therein] and a pharmaceutically acceptable carrier (the pharmaceutical acceptable carrier could just be water) to be effectively administered to an individual/subject to treat Alzheimer’s disease, Examiner still maintains that the adjustment of a particular conventional working condition therein (e.g. determining suitable amount/concentrations of each active ingredient (the active ingredient such as the water-soluble extract) within the composition), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Claims 1-5 are rejected under 35 USC 103 as being unpatentable over Leow et al. (“Oil palm phenolics confer neuroprotective effects involving cognitive and motor functions in mice” Nutritional Neuroscience, Vol. 16, No. 5, pp. 207-217 (September 2013)).
	Leow teaches a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product)  [Also Please note that by the cited reference of Leow teaching the purification process step of a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product) as disclosed in Applicant’s originally filed specification on page 8 under Materials and Methods, Leow’s purification extraction process would also intrinsically obtain the same claimed water-soluble extract comprising the same various naturally-occurring compounds as claimed in claimed invention’s claim 1 such as p-hydroxybenzoic acid etc. therein] and a pharmaceutically acceptable carrier (the pharmaceutical acceptable carrier could just be water) to be effectively administered to an individual/subject to treat Alzheimer’s disease (see entire document including e.g.-title and abstract).  [Also Please note that the cited reference of Leow, on page 208 under Methods, teaches OPP contains numerous phenolic acids.  Three isomers of caffeoylshikimic acid are major components of the extract. Other phenolic acids include caffeic acid, protocatechuic acid, and p-hydroxybenzoic acid)]
	It would have been obvious to one of ordinary skill in the art the time the claimed invention was made to provide a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm vegetation liquor (as an oil palm phenolics product) and pharmaceutically acceptable carrier to be effectively administered to an individual/subject to treat Alzheimer’s disease.  Moreover, please note that the instantly claimed in vivo functional effect (i.e. the benefit that is selected from claims 1-4) would be intrinsic upon such administration of the overall same claimed composition to an individual/subject to treat Alzheimer’s disease.  The adjustment of a particular conventional working condition therein (e.g. determining suitable amount/concentrations of each active ingredient (the active ingredient such as the water-soluble extract) within the composition and the substitution of one form for another), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
	Thus, the invention as a whole is prima facie obvious over the cited reference, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant’s arguments regarding the USC 103 rejection above - as presented within the response filed on May 20, 2021 have been carefully considered but are not deemed persuasive. 
           Applicant argues that while the prior art may considerably show similar composition, being used for a similar use, the Applicant argues that the presently that the presently amended claims is now distinguishably different from the raised prior art documents.  As to the utility of p-hydroxybenzoic acid, protocatechuic acid, and three isomers of caffeoyshikimic acid, the Applicant argues that these features were not disclosed in the cited prior art documents.  Without disclosures of these features or the components comprised within the used extract, there is clear pointer or disclosure that may motivate a person of ordinary skill in the art to use such synergistic and advantages combination in impeding monomers, dimers, trimers, or polymers of B-amyloids in a subject treated. 
	Examiner, however, disagrees because Examiner maintains that by the cited reference of Leow, in its entire document including e.g.-title and abstract, teaching the purification process step of a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product) as disclosed in Applicant’s originally filed specification on page 8 under Materials and Methods, Leow’s purification extraction process would also intrinsically obtain the same claimed water-soluble extract comprising the same various naturally-occurring compounds as claimed in claimed invention’s claim 1 such as p-hydroxybenzoic acid etc. therein] and a pharmaceutically acceptable carrier (the pharmaceutical acceptable carrier could just be water) to be effectively administered to an individual/subject to treat Alzheimer’s disease.  [Also Please note that the cited reference of Leow, on page 208 under Methods, teaches OPP contains numerous phenolic acids.  Three isomers of caffeoylshikimic acid are major components of the extract. Other phenolic acids include caffeic acid, protocatechuic acid, and p-hydroxybenzoic acid)]
	Moreover, Applicant argues that as to the characterization of the concentrations used, the Applicant raises that although it may seem that concentration selection is considered a routine experimentation of a person of ordinary skill in the art, the selection of concentrations which would effectively elicit the effect of inhibiting aggregation of harmful B-amyloids may not be within the purview of a person of ordinary skill in the art.  
	However, Examiner, however, disagrees because since the cited reference of Leow, in its entire document including e.g.-title and abstract, teaches a a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product)  [Also Please note that by the cited reference of Leow teaching the purification process step of a composition (as an oral pharmaceutical composition) comprising a water-soluble extract comprising phenolics whereas the extract is from oil palm (the palm of Elaies guineenis) vegetation liquor (as an oil palm phenolics product) as disclosed in Applicant’s originally filed specification on page 8 under Materials and Methods, Leow’s purification extraction process would also intrinsically obtain the same claimed water-soluble extract comprising the same various naturally-occurring compounds as claimed in claimed invention’s claim 1 such as p-hydroxybenzoic acid etc. therein] and a pharmaceutically acceptable carrier (the pharmaceutical acceptable carrier could just be water) to be effectively administered to an individual/subject to treat Alzheimer’s disease, Examiner still maintains that the adjustment of a particular conventional working condition therein (e.g. determining suitable amount/concentrations of each active ingredient (the active ingredient such as the water-soluble extract) within the composition), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655